Citation Nr: 1111620	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  09-46 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for residuals of right index finger injury.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1982 to August 2004.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO).

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

The Veteran is seeking service connection for residuals of right index finger injury.  He contends that he cut his finger on a meat slicer in 1983 while serving on active duty as a cook.  Based upon its review of the Veteran's claims folder, the Board finds there is a further duty to assist the Veteran with his claim therein.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

In disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, which requires that the evidence of record "indicates" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.

The Veteran's Form DD-214 lists his military specialty as a food service specialist.  While his service treatment records are silent for any treatments or diagnoses of a finger injury, he asserts that he was taken to an off-post clinic for treatment of the finger injury as the accident happened while preparing dinner after regular hours on post.

At his July 2010 hearing before the Board, the Veteran testified that he had a scar and double ingrown-type fingernails on his right index finger that resulted from the claimed in-service injury.  He also stated that he experiences difficulty gripping objects and numbness due to the finger condition.  While a lay person generally is not competent to diagnose his medical condition, in this case, as scars or numbness are conditions observable by a lay person, the Board finds that the Veteran's lay statements are competent evidence that he currently has residuals of the claimed right index finger injury.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); and Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (finding that lay person is competent to testify to pain and visible flatness of his feet).

The Board also notes that the Veteran's statements are competent evidence as to the factual matters of which he had first-hand knowledge, such as in-service injury, as well as the observable symptoms ever since military service.  See Layno v. Brown, 6 Vet. App. 465 (1994).  It is further noted that the Board may not determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Washington v. Nicholson, 19Vet. App. 362, 368 (2005); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

In summary, the evidence consists of lay statements demonstrating the presence of lay-observable symptoms ever since the claimed finger injury in service.  However, it is not entirely clear whether the Veteran has a current diagnosis of residuals of a right index finger injury.  In addition, the record does not contain an etiological opinion relating any current finger disorder to the Veteran's active duty service.  Although lay assertions do not constitute competent medical evidence on the diagnosis of a condition, they may serve to support a claim for service connection by demonstrating the presence of symptoms subject to lay observation.  38 U.S.C.A. § 1153(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); see Buchanan, 451 F. 3d at 1336; 38 C.F.R. § 3.303(a).  As such, the Board finds that the low threshold described in McLendon has been reached and a medical opinion is required.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (noting that when the medical evidence of record is insufficient in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion or ordering a medical examination).

Accordingly, the case is remanded for the following actions:

1.  The RO must request that the Veteran identify all VA and non-VA medical providers who have treated him for his residuals of the right index finger injury since his discharge from military service.  The RO must then obtain copies of the related medical records that are not already in the claims folder.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claim, and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  Thereafter, the RO must afford the Veteran a VA examination to determine the current existence and etiology of any residuals of right index finger injury found.  The claims file and a copy of this remand must be provided to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Following a review of the medical records in the claims file, as well as the Veteran's lay statements, the examiner must state whether any current residuals of right index finger injury is related to the Veteran's military service, to include the claimed in-service finger injury.  A complete rationale for all opinions must be provided.  If the above requested opinion cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.  The report prepared must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

